Citation Nr: 0933696	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for residuals of lumbosacral sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1971.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision, which denied the 
Veteran's increased rating claim and continued his current 10 
percent disability rating for lumbosacral strain.  

The Veteran was scheduled for a travel board hearing in April 
2008; however, he failed to report to said hearing and no 
request for postponement has been received.  This failure to 
appear is treated as if the request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d).  The Veteran did 
testify at a formal RO hearing in September 2006.  A 
transcript of that hearing has been associated with the 
claims file.

The Board observes that service connection for lumbosacral 
degenerative disc disease was denied in an October 2007 
rating decision.  The Veteran was informed of this decision 
by letter dated in November 2007.  He did not appeal that 
decision.  Accordingly, that issue is not before the Board.  
In an August 2009 brief, the Veteran's representative 
asserted that the Veteran's degenerative disc disease 
resulted from the in-service injury to the Veteran back.  
This matter is referred to the RO for further consideration.  


FINDING OF FACT

The Veteran's lumbosacral sprain is manifested by flexion to 
90, extension to 30 degrees, bending to 30 degrees, and 
rotation to 30 degrees, with pain and a history of aching, 
soreness, tenderness, and stiffness.  




CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for lumbosacral strain are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a March 
2005 letter fully satisfied the duty to notify provisions for 
the elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  In order to satisfy the 
first Quartuccio element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements may create prejudicial 
error.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To establish that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran a March 2005 letter, which requested that he 
provide evidence describing how his disability had worsened.  
In addition, the Veteran, in his March 2006 notice of 
disagreement, provided that his condition had worsened from 
the first time he was evaluated.  Specifically, he noted that 
his numbness and pain had increased.  The Board finds that 
the notice given, the questions directly asked and the 
responses provided by the Veteran show that he knew the 
evidence needed to show that his disability had worsened and 
had an impact on his life.  As the Board finds the Veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for residuals of lumbosacral strain.  As 
will be discussed below, this disability is rated under 
Diagnostic Code 5237, 38 C.F.R. 4.71a.  There is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the Veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the Veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  

As to the fourth element, the March 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  It should be noted that the Veteran testified to 
have received private medical treatment from a Dr. K. and a 
Dr. I. at his September 2006 RO hearing.  He also indicated 
his willingness to submit said records to support his claim.  
In September 2006, the RO sent the Veteran a letter 
requesting that he sign and submit the attached forms 
authorizing VA to assist him in obtaining the medical 
documents.  However, the Veteran failed to tender such forms 
and has not individually submitted copies of these treatment 
records.  While VA has a statutory duty to assist the Veteran 
in developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence.  The duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds 
that the RO has made all reasonable attempts to obtain the 
records, further development would be fruitless.  There are 
no other outstanding records that the Veteran has indicated 
are relevant to his case.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
July 2005.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his back disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran is currently rated at 10 percent disabled due to 
his back disability under Diagnostic Code (DC) 5237.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  Id.

To the extent that disabilities of the spine conditions may 
also be rated under DC 5243, for intervertebral disc 
syndrome, the Board observes that service connection has not 
been established for intervertebral syndrome.  On the 
contrary, as in the introduction above, the RO has 
specifically denied service connection for degenerative disc 
disease of the lumbar spine.  As the Veteran did not appeal 
that decision is final.  To the extent that the Veteran may 
be claiming service connection for degenerative disc disease 
of the lumbar spine, that issue has been referred to the RO. 

The Veteran was afforded a VA examination in July 2005 
wherein the examiner took the Veteran's oral history and 
noted that the Veteran was injured during his service which 
resulted in chronic back pain, to include aching, soreness, 
tenderness, pain, and stiffness.  The Veteran reported 
repetitive use and weather changes bother his back.  He 
indicated that he has not undergone surgery, does not wear a 
brace or use a cane, and has had no flare-ups or 
incapacitating episodes.  The examiner noted that the Veteran 
ambulated without aids or assistance.  There was no obvious 
deformity.  The Veteran had lumbosacral tenderness and some 
pain to palpitation as well as with extremes of motion.  He 
had forward flexion to 90 degrees and could extend, bend and 
rotate to 30 degrees.  He could toe and heel walk as well as 
squat.  Reflexes, strength and sensation were equal.  Lumbar 
x-rays showed minimal arthritis.  The examiner diagnosed him 
with lumbosacral strain.  

A February 2006 VA treatment note indicates that the Veteran 
sought care for increasing episodes of radiculopathy and 
transient numbness of his left leg.  The examiner noted that 
the Veteran's back was not tender, the single leg raise test 
was negative and his gait was brisk with no foot drop.  He 
was diagnosed with back pain and sciatica and prescribed pain 
medication and back exercises.  In March 2006, the Veteran 
returned to the VA for, among other things, his chronic back 
pain.  The Veteran reported that he felt "fine, except for 
the numbness in [his] right leg."  The examiner noted that 
ibuprofen did not reduce his back pain, referred him to 
physical therapy, ordered an MRI and prescribed pain 
medication.

The Veteran also submitted private medical records revealing 
treatment for his low back.  In a March 2006 MRI report, the 
Veteran's complained of low back pain and numbness in the 
right leg of one year duration.  The report reveals that the 
Veteran had narrowing of the spinal canal at L3-4 and L4-5 
with hypotrophic changes at the facet joints and bilateral 
foraminal narrowing.  There was also 5 to 6 millimeters of 
posterior and left paramedian disc herniation at L5-S1, with 
indenting on the left S1 root.  However, as noted above, 
service connection has not been established for his disc 
disease.  

In May 2006, the Veteran again reported that ibuprofen did 
not help his back pain.  The examiner then indicated that a 
consultation for VA physical therapy was to be put on hold 
because the Veteran was seeking outside physical therapy.  

Private physical therapy treatment notes indicate that in 
June 2006 the Veteran again complained of back pain with leg 
numbness.  The Veteran reported that he could walk for a 
limited time and then his gait changed to accommodate the 
pain in his back.  He reported that his leg went numb when he 
slept.  There were muscle spasms noted at the lumbosacral 
spine.  

As provided above, the Veteran testified during his formal RO 
hearing that he sought private medical treatment for his low 
back disability.  The RO sent the Veteran a September 2006 
letter requesting that he submit signed authorization forms 
allowing VA to assist him in obtaining the private medical 
records.  However, the Veteran failed to submit such forms.  
The Board's review is limited to the medical evidence 
associated with the claims file.  

During his September 2006 RO hearing, the Veteran testified 
that he wore a back brace at work and his ability to walk was 
limited to 300 feet before he felt pain.  He indicated that 
he is able to work the night shift which allowed him to ride 
a motorized vehicle to accommodate his disability.  He 
indicated that his children helped him with his household 
duties.  He noted that his back pain also increased when he 
is forced to sit for long periods of time.  

In his July 2006 VA Form 9, the Veteran reiterated that he 
can only walk about 300 feet before he experiences great pain 
in his low back and that this pain effects his gait.  He also 
noted that during the July 2005 VA examination his gait had 
not been affected because he had time to relax his back while 
waiting to see the examiner.  He also noted that carrying any 
weight caused pain and affected his gait.  It is for this 
reason that he is required to drive a motorized vehicle at 
work.  

The medical evidence shows that the Veteran's range of lumbar 
spine motion exceeds the requirements for a rating in excess 
of 10 percent.   Even considering the Veteran's additional 
loss of motion due to pain, he continues to exceed 60 degrees 
of forward flexion with combined range of motion of the 
thoracolumbar spine greater than 120 degrees.  Therefore, an 
increased rating is not warranted under the general rating 
formula for diseases and injuries to the spine.

The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that he has 
consistently complained of pain the low back.  38 C.F.R. §§ 
4.40, 4.45.  However, the range of motion findings indicated 
during his July 2005 VA examination reportedly took 
limitation caused by pain into account. Thus, the degree of 
additional limitation caused by pain is already contemplated 
in the disability ratings currently assigned.  The examiner 
concluded that repetitive use caused increased pain, 
soreness, tenderness, and fatigability.  There is otherwise 
no evidence of impairment of motor skills, muscle function, 
or strength.  

While muscles spasms were noted in the lumbar paraspinals in 
the June 2006 private physical records, the record does not 
show that his spasms are of such severity to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  On the contrary, 
despite having some lumbosacral tenderness and pain during 
the July 2005 VA examination, the Veteran had no obvious 
spinal deformity.  The report of a June 2005 VA X-ray 
studies, while revealing minimal arthritis and a narrowing of 
the disc space between L5 and S1, is negative for any 
scoliosis, lordosis, or kyphosis.  Likewise, the report of 
the March 2006 MRI is also negative for scoliosis, lordosis, 
or kyphosis.  

Further, there is no showing that medical professionals have 
recommended that the Veteran no longer perform heavy labor or 
limit his activity level at his current job.  The evidence of 
record even provides that he is capable of sedentary 
employment and his employer accommodates his limitations by 
allowing him to use a motorized vehicle to perform his 
duties.  The occupational impairment noted in the medical 
evidence is already part of the compensation contemplated in 
the current ratings.  Consequently, the Board finds that 
higher disability ratings based on functional loss are not 
warranted.  See DeLuca, supra.  

Furthermore, although the Veteran alleges his back pain 
forces him to sit after walking only 300 feet and to lie down 
if he is seated for long periods of time in his car, he has 
denied any incapacitating episodes.  While he has 
degenerative disc disease, he has not established service 
connection for this disability.  The medical evidence, 
moreover, does not indicate physician prescribed bed rest or 
other limitations.  Accordingly, an alternative rating based 
on incapacitating episodes is not warranted.

Separate ratings for neurological manifestations are 
warranted if supported by the objective medical evidence.  
Although the Veteran has complained of radiating pain 
symptomatology throughout the pendency of this appeal, no 
doctor has ever objectively confirmed or observed 
neurological manifestations.  During his July 2005 VA 
examination, the examiner indicated all tests were negative, 
including the straight leg test.  His reflexes, strength and 
sensation were equal.  Again, although there are noted 
complaints of radiating pain symptomatology throughout time, 
no medical professional has ever objectively confirmed 
neurological abnormalities.

Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 10 percent at 
any time during the period on appeal.  The Board concludes 
that staged ratings are inapplicable. 
 
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.   
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his back 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is no showing of marked interference with 
employment due solely to this disability.  Although the 
Veteran has indicated that he cannot walk for long periods of 
time which are usually required for his position, he has 
successfully transitioned to working night shift which allows 
him to use a motorized vehicle to perform his duties.  There 
is nothing in the record that suggests the Veteran's back 
disability itself markedly impacted his ability to perform 
this job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of the lumbosacral spine is denied.  



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


